
Exhibit 10.12





AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of the 21st day of
December, 2009, is between 40|86 Advisors, Inc., a Delaware corporation (the
“Company”), and Eric R. Johnson (“Executive”).


WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated October 6, 2006, which was amended on September 25,
2007 and October 14, 2008, and they now desire to further amend and restate such
agreement.


WHEREAS, the continued services of Executive and his managerial and professional
experience are of value to the Company.


WHEREAS, the Company desires to have the benefit and advantage of the services
of Executive to assist the Company and Conseco, Inc. (“Conseco”) upon the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:


1.           Employment.  The Company hereby employs Executive and Executive
hereby accepts employment upon the terms and conditions hereinafter set forth.


2.           Term.  The effective date of this agreement (the “Agreement”) shall
be the date set forth above (the “Effective Date”).  Subject to the provisions
for termination as provided in Section 10 hereof, the term of Executive’s
employment under this Agreement shall be the period beginning on the Effective
Date and ending on September 30, 2010 (the “Term").  The Term shall not be
automatically renewed and shall end upon any earlier termination of Executive’s
employment with the Company.


3.           Duties.  During the Term, Executive shall be engaged by the Company
in the capacity of President of the Company and a member of the board of
directors of the Company, and he shall be an Executive Vice President of
Conseco, or he shall serve in such other senior executive capacity as the Chief
Executive Officer of Conseco shall specify.  Executive shall report to the Chief
Executive Officer of Conseco or such other senior executive officer as the Chief
Executive Officer of Conseco may specify regarding the performance of his
duties.


4.           Extent of Services.  During the Term, subject to the direction and
control of the Chief Executive Officer of Conseco, Executive shall have the
power and authority commensurate with his executive status and necessary to
perform his duties hereunder.  Executive shall devote his entire employable
time, attention and best efforts to the business of the Company and, during the
Term, shall not, without the consent of the Company, be actively engaged in any
other business activity, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage; provided, however, that this shall
not be construed as
 
 

--------------------------------------------------------------------------------


 
preventing Executive from serving on boards of professional, community, civic,
education, charitable and corporate organizations on which he presently serves
or may choose to serve or investing his assets in such form or manner as will
not require any services on the part of Executive in the operation of the
affairs of the companies in which such investments are made (to the extent not
in violation of the non-solicitation provisions of Section 9 hereof); provided,
however, that corporate organizations shall be limited to those mutually agreed
upon by Executive and the Company.


5.           Compensation.  During the Term:


(a)           As compensation for services hereunder rendered during the Term
hereof, Executive shall receive a base salary (“Base Salary”) of Five Hundred
Thousand Dollars ($500,000) per year payable in equal installments in accordance
with the Company’s payroll procedure for its salaried executives.  Salary
payments and other payments under this Agreement shall be subject to withholding
of taxes and other appropriate and customary amounts.  Executive may receive
increases in his Base Salary from time to time, based upon his performance,
subject to approval of the Company.


(b)           In addition to Base Salary, Executive will have an opportunity to
earn a bonus each year, as determined by the Company, with a target annual bonus
equal to 100% of Executive's Base Salary (the “Target Bonus”) and a maximum
annual bonus of 200% of Executive's Base Salary with respect to any calendar
year, with such bonus payable at such time that other similar payments are made
to other Company executives but in no event later than March 15 of the year
following the year with respect to which such bonus was payable, unless the
bonus amounts to be paid cannot be confirmed and paid on or before March 15, in
which event the bonuses will be paid within 15 days after the bonus amounts have
been confirmed by the Company.  For purposes of clarification, annual executive
bonuses are payable on or before March 15 of the year following the year with
respect to which such bonuses are payable, if Executive remains employed with
the Company through such date or as otherwise payable under Section 11 of this
Agreement.  Notwithstanding the above, a pro-rata portion of the 2010 bonus will
be paid at the same time that similar payments are made to other Company
executives if Executive remains employed through the end of the Term.  The
performance requirements for Target Bonuses will be based on financial and other
objective targets that the Conseco Board of Directors (the “Board”) or the Human
Resources and Compensation Committee of the Board (the “Compensation Committee”)
believes are reasonably attainable at the time that they are set.


(c)           Executive shall be eligible to participate in and receive future
grants under any Conseco stock or equity-based program offered to senior
executives, subject to the discretion of the Board or the Compensation
Committee.
 
 
 
2

--------------------------------------------------------------------------------




6.           Fringe Benefits.  During the Term:


(a)           Executive shall be entitled to participate in such existing
executive benefit plans and insurance programs offered by the Company, or which
it may adopt from time to time, for its executive management or supervisory
personnel generally, in accordance with the eligibility requirements for
participation therein.  Nothing herein shall be construed so as to prevent the
Company from modifying or terminating any executive benefit plans or programs,
or executive fringe benefits, that it may adopt from time to time.


(b)           Executive shall be entitled to four weeks of vacation with pay
each year.


(c)           Executive may incur reasonable expenses for promoting the
Company’s business, including expenses for entertainment, travel, and similar
items.  The Company shall reimburse Executive for all such reasonable expenses
upon Executive’s periodic presentation of an itemized account of such
expenditures in accordance with the Company’s policies and procedures and
Section 21 hereof; provided, however, that any such reimbursement will be made
no later than March 15 of the year following the year in which the expense was
incurred.  The Company agrees to pay Executive an additional amount to cover the
incremental additional income taxes incurred by Executive, if any, with respect
to payment or reimbursement of any reasonable business expenses pursuant to this
subsection (c); provided, however, that any such payment will be made no later
than March 15 of the year following the year in which the income tax was
incurred.


(d)           Executive shall be permitted to make elective contributions to any
Company-sponsored, non-qualified deferred compensation plan in accordance with
the terms of such plan.


7.           Disability.


(a)           If Executive shall become physically or mentally disabled during
the Term to the extent that his ability to perform his duties and services
hereunder is materially and adversely impaired (any such incapacity, a
“Disability”), his Base Salary, bonus and other compensation provided herein
shall continue while he remains employed by the Company; provided, that if such
Disability (as determined in the Company’s reasonable judgment, exercised in
good faith) continues for at least three (3) consecutive months, the Company may
terminate Executive’s employment hereunder, in which case the Company within 10
business days shall pay Executive a cash payment equal to (i) his annual Base
Salary as provided in Section 5(a) hereof to the extent earned but unpaid as of
the date of termination (“Unpaid Salary”), (ii) the bonus payable pursuant to
Section 5(b) for the fiscal year of the Company ending prior to the date of
termination (to the extent earned based on performance under the goals and
objectives of the applicable plan but not previously paid) (“Unpaid Bonus”) and
(iii) Executive’s then accrued but unused vacation (“Unpaid Vacation”) (the
Unpaid Salary, Unpaid Bonus and Unpaid Vacation referred to sometimes together
as the “Accrued Amounts”).  Additionally, in the event of a termination of
employment due to Disability, the Company shall pay to Executive a pro-rata
portion of the Target Bonus for the year in which the termination for Disability
 
 
3

--------------------------------------------------------------------------------

occurred, payable at the same time when the bonus payment for the year of
termination otherwise would have been paid pursuant to Section 5(b).  All
options, restricted stock and/or other awards held by Executive on the date of
termination for Disability shall vest only through the date of termination
according to the normal vesting schedule applicable to such options or
restricted stock and Executive shall be treated in accordance with the
applicable award agreements.


(b)           No payments or vesting under this Section 7 will be made if such
Disability arose primarily from (a) chronic use of intoxicants, drugs or
narcotics (other than drugs prescribed to Executive by a physician and used by
Executive for their intended purpose for which they had been prescribed) or (b)
intentionally self-inflicted injury or intentionally self-induced illness.


8.           Disclosure of Information.  Executive acknowledges that, in and as
a result of his employment with the Company, he has been and will be making use
of, acquiring and/or adding to confidential information of the Company and its
affiliates of a special and unique nature and value.  As a material inducement
to the Company to enter into this Agreement and to pay to Executive the
compensation stated in Section 5, as well as any additional benefits stated
herein, Executive covenants and agrees that he shall not, at any time while he
is employed by the Company or at any time thereafter, directly or indirectly,
divulge or disclose for any purpose whatsoever, any confidential information
(whether or not specifically labeled or identified as “confidential
information”), in any form or medium, that has been obtained by or disclosed to
him as a result of his employment with the Company and which the Company or any
of its affiliates has taken appropriate steps to safeguard, except to the extent
that such confidential information (a) becomes a matter of public record or is
published in a newspaper, magazine or other periodical available to the general
public, other than as a result of any act or omission of Executive, (b) is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, in which event Executive shall give
prompt notice of such requirement to the Company to enable the Company to seek
an appropriate protective order or confidential treatment, (c) must be disclosed
to enable Executive properly to perform his duties under this Agreement or (d)
was developed by Executive prior to his employment by the Company.  Upon the
termination of Executive’s employment, Executive shall return such information
(in whatever form) obtained from or belonging to the Company or any of its
affiliates which he may have in his possession or control.


9.           Covenants Against Solicitation.  Executive acknowledges that the
services he is to render to the Company and its affiliates are of a special and
unusual character, with a unique value to the Company and its affiliates, the
loss of which cannot adequately be compensated by damages or an action at
law.  In view of the unique value to the Company and its affiliates of the
services of Executive for which the Company has contracted hereunder, because of
the confidential information to be obtained by, or disclosed to, Executive as
set forth in Section 8 above, and as a material inducement to the Company to
enter into this Agreement and to pay to Executive the compensation stated in
Section 5 hereof, as well as any additional benefits stated herein, and other
good and valuable consideration, Executive covenants and agrees that throughout
the period Executive remains employed or compensated hereunder and for one year
thereafter, Executive shall not, directly or indirectly, anywhere in the United
States of America
 
4

--------------------------------------------------------------------------------


 
(i) solicit or attempt to convert to other insurance carriers or other
corporations, persons or other entities providing these same or similar products
or services provided by the Company and its affiliates, any customers or
policyholders of the Company or any of its affiliates; or (ii) solicit for
employment or employ any individual who was employed by the Company or any of
its affiliates during the term of Executive’s employment with the
Company.  Should any particular covenant or provision of this Section 9 be held
unreasonable or contrary to public policy for any reason, including, without
limitation, the time period, geographical area, or scope of activity covered by
any restrictive covenant or provision, the Company and Executive acknowledge and
agree that such covenant or provision shall automatically be deemed modified
such that the contested covenant or provision shall have the closest effect
permitted by applicable law to the original form and shall be given effect and
enforced as so modified to whatever extent would be reasonable and enforceable
under applicable law.


10.           Termination.  During the Term:


(a)           Either the Company or Executive may terminate his employment at
any time for any reason upon written notice to the other.  The Company may
terminate Executive’s employment for Just Cause pursuant to Section 10(b) below
or in a Control Termination pursuant to Section 10(c) below.  Executive’s
employment shall also terminate (i) upon the death of Executive or (ii) after
Disability of Executive pursuant to Section 7 hereof.


(b)           The Company may terminate Executive’s employment at any time for
Just Cause.  For purposes of this Agreement, “Just Cause” shall mean:


 (i)  (A) material breach by Executive of this Agreement not cured within 15
days after written notice to Executive by the Company, (B) a material breach of
Executive’s duty of loyalty to the Company or its affiliates not cured within 15
days after written notice to Executive by the Company, or (C) willful
malfeasance or fraud or dishonesty of a substantial nature in performing
Executive’s services on behalf of the Company or its affiliates, which in each
case is willful and deliberate on Executive’s part and committed in bad faith or
without reasonable belief that such breach or action is in the best interests of
the Company or its affiliates;


(ii)  Executive’s use of alcohol or drugs (other than drugs prescribed to
Executive by a physician and used by Executive for their intended purposes for
which they had been prescribed) or other repeated conduct which materially and
repeatedly interferes with the performance of his duties hereunder, which
materially compromises the integrity or the reputation of the Company or its
affiliates, or which results in other substantial economic harm to the Company
or its affiliates;


(iii)  Executive’s conviction by a court of law, admission that he is guilty, or
entry of a plea of nolo contendere with regard to a felony or other crime
involving moral turpitude;
 
 
5

--------------------------------------------------------------------------------


 


(iv)  Executive’s unscheduled absence from his employment duties other than as a
result of illness or disability, for whatever cause, for a period of more than
three (3) consecutive days, without consent from the Company prior to the
expiration of the three (3) day period;


(v)  Executive’s failure to take action or to abstain from taking action, as
directed in writing by a member of the Board or a higher ranking executive of
the Company or Conseco, where such failure continues after Executive has been
given written notice of such failure and at least five (5) business days
thereafter to cure such failure; or


(vi)  Any intentional wrongful act or omission by Executive that results in the
restatement of Conseco’s financial statements due to a violation of the
Sarbanes-Oxley Act of 2002.


No termination shall be deemed to be a termination by the Company for Just Cause
if the termination is as a result of Executive refusing to act in a manner that
would be a violation of applicable law or where Executive acts (or refrains from
taking action) in good faith in accordance with directions of a member of the
Board or higher ranking executive but was unable to attain the desired results
because such results were inherently unreasonable or unattainable.


(c)           The Company may terminate Executive’s employment in a Control
Termination.  A "Control Termination" shall mean any termination by the Company
(or its successor) of Executive’s employment for any reason within six months in
anticipation of or within two years following a Change in Control.


The term "Change in Control" shall mean the occurrence of any of the following:


(i) the acquisition (other than an acquisition in connection with a “Non-Control
Transaction”) by any "person" (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the "1934 Act")) of
"beneficial ownership" (as such term is defined in Rule 13d-3 promulgated under
the 1934 Act), directly or indirectly, of securities of Conseco or its Ultimate
Parent representing 51% or more of the combined voting power of the then
outstanding securities of Conseco or its Ultimate Parent entitled to vote
generally with respect to the election of the Board or the board of directors of
Conseco’s Ultimate Parent; or
 
(ii) as a result of or in connection with a tender or exchange offer or contest
for election of directors, individual board members of Conseco (identified as of
the date of commencement of such tender or exchange offer, or the commencement
of such election contest, as the case may be) cease to constitute at least a
majority of the Board; or
 
 
6

--------------------------------------------------------------------------------


 
(iii) the consummation of a merger, consolidation or reorganization with or into
Conseco unless (x) the stockholders of Conseco immediately before such
transaction beneficially own, directly or indirectly, immediately following such
transaction securities representing 51% or more of the combined voting power of
the then outstanding securities entitled to vote generally with respect to the
election of the board of directors of Conseco (or its successor) or, if
applicable, the Ultimate Parent and (y) individual board members of Conseco
(identified as of the date that a binding agreement providing for such
transaction is signed) constitute at least a majority of the board of directors
of Conseco (or its successor) or, if applicable, the Ultimate Parent (a
transaction to which clauses (x) and (y) apply, a “Non-Control Transaction”).
 
For purposes of this Agreement, “Ultimate Parent” shall mean the parent
corporation (or if there is more than one parent corporation, the ultimate
parent corporation) that, following a transaction, directly or indirectly
beneficially owns a majority of the voting power of the outstanding securities
entitled to vote with respect to the election of the board of directors of
Conseco (or its successor).
 
    (d)   At Executive's option, he may terminate employment with the Company
"With Reason" provided one or more of the following conditions are met: (i) any
reduction in Executive's Base Salary or Target Bonus without his consent, or
(ii) there is a "Change in Control" as defined in Section 10(c) and, following
Executive's written request made prior to the Change in Control, the ultimate
parent entity or entities directly or indirectly gaining control of a majority
of the Board or outstanding securities entitled to vote with respect to the
Board fails to affirm and guarantee the Company's current and future obligations
under this Agreement; provided that the events described in clauses (i) and (ii)
above shall constitute With Reason only if the Company fails to cure such event
(if capable of being cured) within 30 days after receipt from Executive of
written notice of the event which constitutes With Reason; provided, further,
that With Reason shall cease to exist for an event on the 60th day following the
later of its occurrence or Executive’s knowledge thereof, unless Executive has
given the Company written notice thereof prior to such date.
 
 
(e)           Upon termination of Executive’s employment with the Company for
any reason (whether voluntary or involuntary), Executive shall be deemed to have
voluntarily resigned from all positions that Executive may then hold with the
Company and any of its affiliates; provided that such deemed resignation shall
not adversely affect Executive’s rights to compensation or benefits under this
Agreement and shall not affect the determination of whether Executive's
termination was for Just Cause or With Reason.
 
 
  11.  
Payments Following Termination.



(a)           In the event that Executive’s employment is terminated by the
Company for Just Cause or if Executive voluntarily resigns, then (i) the Company
within 10 business days shall pay Executive a cash payment of his Base Salary as
provided in Section 5(a) hereof that was earned but unpaid as of the date of
termination (the “Termination Date”) and (ii) no bonus for the year of
termination will be earned or paid
 
 
7

--------------------------------------------------------------------------------

 
to Executive.  All stock options, restricted stock and/or other awards held by
Executive on the Termination Date shall be treated in accordance with the
applicable award agreements.


(b)           In the event Executive’s employment is terminated by the death of
Executive, then the Company shall pay Executive’s estate within 30 days (i) the
Accrued Amounts and (ii) a pro-rata portion of the Target Bonus for the year in
which his death occurs.  All stock options, restricted stock and/or other awards
held by Executive on the Termination Date shall be treated in accordance with
the applicable award agreements.


(c)           In the event that Executive is terminated by the Company without
Just Cause (and other than a termination due to expiration of the Term, death,
Disability or a Control Termination) or by Executive With Reason, then the
Company shall pay Executive within 30 days of the Termination Date (i) the
Accrued Amounts and (ii) a cash lump sum equal to the sum of his annual Base
Salary and Target Bonus.  Additionally, following such a termination, Executive
shall be entitled to receive a bonus pursuant to Section 5(b) based on the
Company’s actual performance for the year in which Executive is terminated
(prorated for the partial year period ending on the Termination Date), payable
at the same time when such bonus amount normally would have been paid pursuant
to Section 5(b).  All stock options, restricted stock and/or other awards held
by Executive on the Termination Date shall be treated in accordance with the
applicable award agreements.


(d)           In the event that Executive is terminated by the Company (or its
successor) in a Control Termination as so defined, then the Company shall pay
Executive within 30 days of the Termination Date (i) the Accrued Amounts and
(ii) a cash lump sum equal to the sum of (A) his Target Bonus and (B) one and
one-half times his annual Base Salary.  Additionally, following such a
termination, Executive shall be entitled to receive (i) a bonus pursuant to
Section 5(b) based on the Company’s actual performance during the year in which
Executive is terminated (prorated for the partial year period ending on the
Termination Date).  All stock options, restricted stock and/or other awards held
by Executive upon the occurrence of the Change in Control shall be treated in
accordance with the applicable award agreements.


(e)           Notwithstanding anything to the contrary, payment of any severance
under this Agreement is conditioned upon the execution by Executive of a
separation and release agreement in a form acceptable to the Company and the
observation of such waiting or revocation periods, if any, before and after
execution of the agreement by Executive as are required by law, such as, for
example, the waiting or revocation periods required for a waiver and release to
be effective with respect to claims under the Age Discrimination in Employment
Act, provided that the Company delivers to Executive such agreement within seven
days of the Termination Date.


12.           Character of Termination Payments.  The amounts payable to
Executive upon any termination of his employment shall be considered severance
pay in consideration of past services rendered on behalf of the Company and his
continued service from the date hereof to the
 
 
8

--------------------------------------------------------------------------------


 
date he becomes entitled to such payments and shall be the sole amount of
severance pay to which Executive is entitled from the Company and its affiliates
upon termination of his employment during the Term.  Executive shall have no
duty to mitigate his damages by seeking other employment and, should Executive
actually receive compensation from any such other employment, the payments
required hereunder shall not be reduced or offset by any such other
compensation.


13.           Representations of the Parties.


(a)           The Company represents and warrants to Executive that (i) this
Agreement has been duly authorized, executed and delivered by the Company and
constitutes valid and binding obligations of the Company; and (ii) the
employment of Executive on the terms and conditions contained in this Agreement
will not conflict with, result in a breach or violation of, constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to: (A) the
certificate of formation, (B) the terms of any indenture, contract, lease,
mortgage, deed of trust, note, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company is a party or bound or to
which its property is subject, or (C) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company, or any regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company.


(b)           Executive represents and warrants to the Company that: (i) this
Agreement has been duly executed and delivered by Executive and constitutes a
valid and binding obligation of Executive; and (ii) neither the execution of
this Agreement by Executive nor his employment by the Company on the terms and
conditions contained herein will conflict with, result in a breach or violation
of, or constitute a default under any agreement, obligation, condition, covenant
or instrument to which Executive is a party or bound or to which his property is
subject, or any statute, law, rule, regulation, judgment, order or decree
applicable to Executive of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over
Executive or any of his property.


14.           Arbitration of Disputes; Injunctive Relief.


(a)           Arbitration.  Except as provided in subsection (b) below, any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by binding arbitration in the City of Indianapolis,
Indiana, in accordance with the laws of the State of Indiana by three
arbitrators, one of whom shall be appointed by the Company, one by Executive,
and the third of whom shall be appointed by the first two arbitrators.  If the
first two arbitrators cannot agree on the appointment of a third arbitrator,
then the third arbitrator shall be appointed by the Chief Judge of the United
States District Court for the Southern District of Indiana.  The arbitration
shall be conducted in accordance with the rules of the American Arbitration
Association, except with respect to the selection of arbitrators, which shall be
as provided in this Section.  Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.  All
reasonable costs and expenses (including fees and
 
 
9

--------------------------------------------------------------------------------


disbursements of counsel) incurred by Executive pursuant to this Section 14
shall be paid on behalf of or reimbursed to Executive promptly by the Company;
provided, however, that in the event the Company prevails in such proceedings,
Executive shall immediately repay all such amounts to the Company.


(b)           Executive acknowledges that a breach or threatened breach by
Executive of Sections 8 or 9 of this Agreement will give rise to irreparable
injury to the Company and that money damages will not be adequate relief for
such injury.  Notwithstanding paragraph (a) above, the Company and Executive
agree that the Company may seek and obtain injunctive relief, including, without
limitation, temporary restraining orders, preliminary injunctions and/or
permanent injunctions, in a court of proper jurisdiction to restrain or prohibit
a breach or threatened breach of Section 8 or 9 of this Agreement.  Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to the Company for such breach or threatened breach,
including the recovery of damages from Executive.


15.           Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by registered mail to
his residence, in the case of Executive, or to the business office of its Chief
Executive Officer, in the case of the Company.


16.           Waiver of Breach and Severability.  The waiver by either party of
a breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach by either party.  In the
event any provision of this Agreement is found to be invalid or unenforceable,
it may be severed from the Agreement, and the remaining provisions of the
Agreement shall continue to be binding and effective.


17.           Entire Agreement.  Other than any equity award agreements entered
into pursuant to the Conseco, Inc. Amended and Restated Long-Term Incentive Plan
or any subsequent incentive plan, this instrument contains the entire agreement
of the parties and, as of the Effective Date, supersedes all other obligations
of the Company and its affiliates under other agreements or otherwise.  The
compensation and benefits to be paid under the terms of this Agreement are in
lieu of all other compensation or benefits to which Executive is entitled from
Conseco, the Company, and its affiliates, and upon termination of Executive’s
employment with the Company Executive will not be entitled to receive any
severance or other payments beyond those specified in this Agreement.  This
Agreement may not be changed orally, but only by an instrument in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.


18.           Binding Agreement and Governing Law; Assignment Limited.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
and their lawful successors in interest (including, without limitation,
Executive’s estate, heirs and personal representatives) and, except for issues
or matters as to which federal law is applicable, shall be construed in
accordance with and governed by the laws of the State of Indiana.  This
Agreement is personal to each of the parties hereto, and neither party may
assign or delegate any of its rights or obligations hereunder without the prior
written consent of the other.


19.           Indemnification.  If Executive was or is made a party or is
threatened to be made a party to or is otherwise involved (including involvement
as a witness) in any action,
 
 
10

--------------------------------------------------------------------------------


 
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he or she is or was an officer or
employee of the Company or any of its affiliates, Executive shall be indemnified
and held harmless by the Company to the fullest extent authorized by the
Delaware General Corporation Law, as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than permitted
prior thereto), against all expense, liability and loss (including attorneys’
fees, judgments, fines, excise taxes or penalties and amounts paid in
settlement) reasonably incurred or suffered by Executive in connection therewith
and such indemnification shall continue as to Executive if he ceases to be an
officer or employee and shall inure to the benefit of Executive's heirs,
executors and administrators; provided, however, that the Company shall
indemnify Executive in connection with a proceeding (or part thereof) initiated
by Executive only if such Proceeding (or part thereof) was authorized by the
managing member of the Company.  The right to indemnification conferred in this
paragraph shall include the obligation of the Company to pay the expenses
incurred in defending any such proceeding in advance of its final disposition
(an “Advance of Expenses”); provided, however, that, if and to the extent that
the Delaware General Corporation Law requires, an Advance of Expenses incurred
by Executive in his capacity as an officer or employee shall be made only upon
delivery to the Company of an undertaking, by or on behalf of Executive, to
repay all amounts so advanced if it shall ultimately be determined by final
judicial decision from which there is no further right to appeal that Executive
is not entitled to be indemnified for such expenses under this paragraph or
otherwise.


20.           No Third Party Beneficiaries.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not intended to confer
third-party beneficiary rights upon any other person.


21.           Section 409A.  This Agreement is intended to comply with Section
409A of the Code and will be interpreted accordingly.  References under this
Agreement to Executive’s termination of employment shall be deemed to refer to
the date upon which Executive has experienced a “separation from service” within
the meaning of Section 409A of the Code.  Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s separation from service with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code (and any related regulations or announcements thereunder) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder or
payable under any other compensatory arrangement between Executive and the
Company or any of its affiliates as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the Company will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s separation from service (or the earliest date as is
permitted under Section 409A of the Code), at which point all payments deferred
pursuant to this Section 21 shall be paid to Executive in a lump sum and (ii) if
any payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner that does not cause such an accelerated or additional
tax.  To the extent any reimbursements or in-kind benefits due to Executive
under this Agreement constitute “deferred compensation” under Section 409A of
the
 
 
11

--------------------------------------------------------------------------------

 
Code, any such reimbursements or in-kind benefits shall be paid to Executive in
a manner consistent with Treas. Reg. Section 1.409A-3(i)(l)(iv).  Additionally,
to the extent that Executive’s receipt of any in-kind benefits from the Company
or its affiliates must be delayed pursuant to this Section 21 due to his status
as a “specified employee,” Executive may elect to instead purchase and receive
such benefits during the period in which the provision of benefits would
otherwise be delayed by paying the Company (or its affiliates) for the fair
market value of such benefits (as determined by the Company in good faith)
during such period.  Any amounts paid by Executive pursuant to the preceding
sentence shall be reimbursed to Executive as described above on the date that is
six months following his separation from service.  Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.  The Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 21,
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect thereto.


22.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written, effective as of the Effective Date.




COMPANY:
40|86 ADVISORS, INC.




/s/ Karl W. Kindig      
Karl W. Kindig
Assistant Secretary




EXECUTIVE:




/s/ Eric R. Johnson      
Eric R. Johnson

 


 
12

--------------------------------------------------------------------------------

 
